IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION - CINCINNATI
MICHAEL L. JOHNSON, Case No. 1:21-cv-141

Plaintiff, Judge Matthew W. McFarland

BRIAN BARNEY, et al.,

Defendants.

 

ORDER OVERRULING OBJECTION (Doc. 10) AND ADOPTING
REPORT AND RECOMMENDATION (Doc. 7)

 

This case is before the Court upon the Report and Recommendation (“R&R”)
(Doc. 7) entered by United States Chief Magistrate Judge Karen L. Litkovitz. On April
26, 2021, Plaintiff filed an Objection (Doc. 10) to the R&R. Defendants did not file any
response to the objection and the time to do so has expired, making this matter ripe for
review.

As required by 28 U.S.C. § 636(b) and Federal Rule of Civil Procedure 72(b), the
Court has made a de novo review of the record in this case. Upon said review, the
Court finds that Plaintiff's Objection is not well-taken and is accordingly
OVERRULED. The Court ADOPTS the Report and Recommendation in its entirety
and ORDERS that the Complaint is DISMISSED with prejudice pursuant to 28 U.S.C.
§§ 1915(e)(2)(B) and 1915A(b)(1), except for Plaintiff's excessive force claims against
Defendants Barney, Joseph, and Spriggs.

IT IS SO ORDERED.

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

Met, Wal steed”

JUDGE MATTHEW W. McFARLAND
